Affirmed and Opinion and Dissenting Opinion filed June 14, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00867-CV

                RAINER VON FALKENHORST III, Appellant

                                          V.
      GEORGE D. FORD JR. AND HARRIS COUNTY CHILDREN’S
                PROTECTIVE SERVICES, Appellees

                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-00690J

                             DISSENTING OPINION

      If a trial court renders judgment on the merits of a petition for a bill of review
despite a complete lack of service on any defendant to the underlying final judgment,
is the trial court’s order void under the Supreme Court’s decision in Peralta v.
Heights Medical Center, Inc., 485 U.S. 80 (1988)? Can an individual or entity that
was not a party to the underlying final judgment be a proper party to the bill-
of-review proceeding? Is such an individual or entity even a “party” or an “appellee”
at all if they are not served and do not appear in the bill-of-review proceeding?
       While this case is weird, it raises important due-process questions which have
not been briefed and which the majority does not address. While it appears to be an
issue of first impression whether the lesson of Peralta—that a lack of personal
jurisdiction may, if sufficiently severe, deprive the trial court of subject-matter
jurisdiction—applies in the bill-of-review context, I see no reason why it would not,
particularly given the extraordinary relief involved in a bill of review. See Alexander
v. Hagedorn, 226 S.W.2d 996, 998 (Tex. 1950) (“Because it is fundamentally
important in the administration of justice that some finality be accorded to
judgments, . . . bills of review seeking relief from judgments are always watched by
courts of equity with extreme jealousy, and the grounds on which interference will
be allowed are narrow and restricted[.]”) (quotation omitted). I dissent.

       Appellant filed a petition for a bill of review but did not serve any of the
named defendants.1 Appellant then filed a summary-judgment motion to which it


       1
          Appellant named as defendants: “II. Parties to Case A) Mr. Patrick Scott Shelton (Ex
Judge 313th Jud. Dist. . . . B) Mr. George Derlc Ford, Jr (Ex Director Of H.C.C.P.S. . . . C) Harris
County Children Protective Service/ aka H.C.C.P.S Through Executive Director Mr. Joel Levine
. . . D) Jean Ann Spradling Hughes (Retired Judge . . . .” The majority court recognizes two of
those defendants as “appellees.”
         This raises obvious questions about the nature of an “appellee.” Can a person appear for
the first time on appeal as an appellee when (1) the person was not served as a defendant, (2) did
not appear in the trial court, and (3) was not a party to the trial court’s final judgment (in the final
bill-of-review order they are merely in the style as “GEORGE D. FORD, JR., ET AL.”)? I do not
see how these alleged appellees meet the definition of an appellee, i.e., a party to the underlying
judgment adverse to appellant against whom an appellant seeks more favorable relief. See Tex. R.
App. P. 3.1(c), 25.1(c) (defining appellee); Showbiz Multimedia, LLC v. Mountain States Mortg.
Ctrs., Inc., 303 S.W.3d 769, 771 n.2 (Tex. App.—Houston [1st Dist.] 2009, no pet.). Perhaps that
definition of appellee is incomplete, but the court offers no explanation why George D. Ford
(whom “appellees” brief describes as the “former executive director of Harris County Protective
Services for Children and Adults”) and “Harris County Children’s Protective Services” are
properly appellees. Instead, the court has allowed nonparties to the underlying trial proceeding to
appear as “appellees.” The fact that these nonparties may have filed a brief in this court does not
change the analysis; rather, it indicates that they are properly treated as amici. See Tex. R. App. P.
11 (amicus curiae briefs).
       On appeal, “appellees” Ford and Harris County Children’s Protective Services, who are
two of the four non-served and non-appearing “defendants” named in the petition, purport to
                                                   2
appears no evidence was attached. After a hearing attended only by appellant,2 the
trial court signed a final order denying appellant’s bill of review on the merits.3 The


“specially appear” on appeal, stating, “As noted by the trial court, none of the listed defendants
was served with citation. The first time the appellees became aware of Mr. Von Falkenhorst’s
petition was when undersigned counsel’s office was listed as counsel for appellees and e-served
on appeal. To any extent necessary, the appellees only specially appear here and object to the
court’s exercising jurisdiction over them as they have never been provided proper notice of this
suit. Tex. R. Civ. P. 120a.” I question whether a special appearance on appeal is possible.
“Appellees” further state, “[T]here is no record in this case that the defendants were served with
citation, appeared in any way, filed motions for summary judgment, or had any knowledge of
appellant’s petition for bill of review.”
        Regardless of whether a party may “specially appear” for the first time on appeal, does the
appearance of Ford and Harris County Children’s Protective Services have any bearing on the trial
court’s jurisdiction? Put differently, could the appearance of these parties on appeal retroactively
grant the trial court subject-matter jurisdiction it previously lacked? First of all, I am aware of no
authority that either of the parties on appeal could bind the Department of Family and Protective
Services or any other party to the underlying final order of termination, namely the child and the
mother, although that is a matter properly addressed in the trial court, not this court. Even setting
that question aside, the actions of the “appellees” in this court could not possibly confer on the
trial court jurisdiction it previously lacked, as “subject-matter jurisdiction is a power that exists by
operation of law only, and cannot be conferred upon any court by consent or waiver.” Dubai
Petroleum Co. v. Kazi, 12 S.W.3d 71, 76 (Tex. 2000) (quotation omitted).
       2
          A notice from the court reporter indicates that a reporter’s record exists but no payment
was made; accordingly, there is no reporter’s record before this court. The trial court’s docket sheet
states: “Hearing on P’s MSJ on pet. for review: P appeared pro se; court finds it lacks jurisdiction
based on lack of service, res judicata & statute of limitations.”
       3
         Appellant’s summary-judgment motion requests numerous forms of relief, including
“over $50 Million dollars due to all the due process and constitutional violations.” The trial court’s
order does not specifically state that it denied appellant’s summary-judgment motion. However,
my reading of the summary-judgment motion indicates that the merits of that motion are
immaterial to this appeal; accordingly, the trial court’s disposition of the motion for summary
judgment is irrelevant.
         I note, however, that it does not appear there was any procedural mechanism available for
the trial court to render judgment on the merits of the bill of review. Our court has previously held
that a trial court errs when it dismisses claims when there is “no motion or other procedural vehicle
available to the trial court authorizing it to dismiss” the claims before it. Ward v. Lamar Univ., 484
S.W.3d 440, 453 (Tex. App.—Houston [14th Dist.] 2016, no pet.). Our court explained, “[i]n the
absence of such authority, courts should rely on the adversary system of justice, which depends on
the parties to frame the issues for decision and assigns to courts the role of neutral arbiter of the
matters that the parties present.” Id. (citing Greenlaw v. United States, 554 U.S. 237, 243 (2008));
see also Gleason v. Coman, 693 S.W.2d 564, 567 (Tex. App.—Houston [14th Dist.] 1985, writ
ref’d n.r.e.) (“[I]t is well established in Texas Courts that dismissal of a case is not proper on the
court’s own motion. . . . To do so is error.”); Foster v. Foster, No. 02-20-00327-CV, 2021 WL
                                                   3
trial court stated in the judgment that (1) “Plaintiff did not properly serve any of the
named defendants with citation,” (2) “Plaintiff’s petition is barred by the applicable
limitation periods,” and (3) “[P]laintiff has failed to show any evidence of extrinsic
fraud that would toll the four-year statute of limitations.”

       In essence, then, the trial court rendered judgment denying the bill of review
based on determinations regarding failure of service and the validity of a limitations
defense on which no evidence was presented. The majority affirms this judgment.

       While I agree with the majority that the issues appellant raises on appeal are
meritless, it appears to me there are deeper due-process concerns raised by the trial
court’s judgment. I am not aware of any authority that a trial court has the power to
render judgment on a petition for a bill of review when no defendant has been
served.4 As explained by the Supreme Court, “a judgment entered without notice or

2373329, at *6–7 (Tex. App.—Fort Worth June 10, 2021, pet. denied) (mem. op.) (applying
reasoning of Ward and reversing trial court’s sua sponte dismissal of bill of review).
       4
           Even if the named defendants had been served, I note these defendants were not parties
to the underlying judgment, and the parties to the underlying judgment were not named in this
lawsuit. If parties to the underlying judgment are necessary to this lawsuit (as parties to the
underlying judgment generally are), this suit is potentially an impermissible collateral attack. See
Hunt v. Ramsey, 345 S.W.2d 260, 264 (Tex. 1961) (“It is the general rule that where a proceeding
is instituted to vacate and set aside a judgment [by a bill of review], the parties to the judgment
must be made parties to such proceeding; and unless this is done, the attack is a collateral one.”);
see also Tex. R. Civ. P. 39 (joinder of persons needed for just adjudication). While the trial record
on this issue is not developed, it is clear none of the parties to the underlying judgment were named
as defendants to the bill of review, and it escapes me what interest the parties that were named
might have in this bill-of-review proceeding. See Hunt, 345 S.W.2d at 264 (explaining that, in bill
of review, “all parties whose interests are such that they would be, or might be, directly and
materially affected are necessary parties”). Those other parties to the underlying final order of
termination are, as above, the Department of Family and Protective Services, the child, and the
mother. While there may be circumstances in which not all of the parties to the underlying lawsuit
must be served in a bill-of-review proceeding, that does not appear to be the situation in this case.
Cf. id. at 265 (“No reason appears for the necessity of joining those who have no interest in the
result of the attack merely because they were parties to the original suit.”).
        Moreover, I note that, while Child Protective Services is part of the Department of Family
and Protective Services, the Family Code gives “the Department of Family and Protective
Services” the specific statutory standing to file an original suit affecting the parent-child
relationship, and it was the Department that filed the underlying lawsuit. Tex. Fam. Code Ann.
                                                 4
service is constitutionally infirm.” Peralta, 485 U.S. at 84; see also Gray v. PHI
Res., Ltd., 710 S.W.2d 566, 567 (Tex. 1986) (“It is a fundamental tenet of our law
that a plaintiff must properly invoke the jurisdiction of a trial court by valid service
of citation on a defendant.”). Based on Peralta, the Supreme Court of Texas has
concluded that “[t]he record affirmatively demonstrates a jurisdictional defect
sufficient to void a judgment when it either: (1) establishes that the trial court lacked
subject matter jurisdiction over the suit; or (2) exposes such personal jurisdictional
deficiencies as to violate due process.” PNS Stores, Inc. v. Rivera, 379 S.W.3d 267,
273 (Tex. 2012). Accordingly, as the supreme court recently reiterated, “[a]
complete failure of service deprives a litigant of due process and a trial court of
personal jurisdiction; the resulting judgment is void and may be challenged at any
time.” Mitchell v. MAP Res., Inc., No. 21-0124, 2022 WL 1509745, at *9 (Tex. May
13, 2022) (quoting In re E.R., 385 S.W.3d 552, 566 (Tex. 2012)).

       The Supreme Court of Texas has not specifically explained how Peralta
applies in a case such as this, in which no defendant to the bill-of-review proceeding
was served; Peralta itself addressed a circumstance in which parties to the lawsuit
underlying a bill of review had not been served. The principles announced in Peralta,
however, appear to me to compel the conclusion that the deficiencies in personal
jurisdiction stemming from a complete lack of service on any defendant in this case
violate due process and accordingly void the trial court’s judgment. See PNS Stores,
Inc., 379 S.W.3d at 273 (applying Peralta). While the trial court could have


§ 102.003(a)(6); see In re H.S., 550 S.W.3d 151, 155 (Tex. 2018) (“Because standing to bring a
SAPCR is governed by statute, we apply statutory-interpretation principles in determining whether
a plaintiff falls within the category of persons upon whom such standing has been conferred. . . .
We analyze statutes as a cohesive, contextual whole, accepting that lawmaker-authors chose their
words carefully, both in what they included and in what they excluded.”) (citations and quotations
omitted). Further, appellant does not argue that any of the defendants he named brought or could
have brought the underlying lawsuit as either “a governmental entity” or “a licensed child placing
agency,” as provided by statute. Tex. Fam. Code Ann. § 102.003(a)(5), (6).

                                                5
dismissed the petition for want of prosecution based on lack of service, I do not
believe it possessed the power to render judgment on the merits based on lack of
service. While this conclusion may be counterintuitive, I believe it is mandated by
Peralta.5

       Because I conclude the trial court’s judgment is void, I would reverse the
judgment and remand for further proceedings. See Freedom Commc’ns, Inc. v.
Coronado, 372 S.W.3d 621, 623–24 (Tex. 2012) (per curiam) (“[A]ppellate courts
do not have jurisdiction to address the merits of appeals from void orders or
judgments; rather, they have jurisdiction only to determine that the order or
judgment underlying the appeal is void and make appropriate orders based on that
determination.”).6

       While a bill-of-review proceeding from an underlying final order terminating
parental rights might be unusual in family district court, at the intermediate appellate
court an appeal from a merits-based denial of an equitable bill of review in which no
party to the underlying judgment has been served or appeared should raise concern
about a void judgment. We are, after all, told that such proceedings should be
“watched by courts of equity with extreme jealousy.” Alexander, 226 S.W.2d at 998.
Given Peralta, I encourage the Supreme Court of Texas to grant a petition for review
if one is filed and settle whether a trial court has subject-matter jurisdiction to reach
a decision on the merits in a bill-of-review proceeding absent service on, or


       5
         Likewise, I do not believe the trial court had the power to sua sponte render judgment on
limitations, an affirmative defense that must be pleaded and proven. See, e.g., In re M.Y.W., No.
14-06-00185-CV, 2006 WL 3360482, at *1 (Tex. App.—Houston [14th Dist.] Nov. 21, 2006, pet.
denied) (mem. op.) (six-month limitations period in Family Code section 161.211(b) is affirmative
defense).
       6
         Whether the trial court’s judgment is void is an aspect of our subject-matter jurisdiction
to review that judgment, and accordingly is an issue we “must consider, . . . even if that
consideration is sua sponte.” Freedom Commc’ns, Inc. v. Coronado, 372 S.W.3d 621, 624 (Tex.
2012).

                                                6
appearance of, any party to the underlying final judgment. I would hope the supreme
court concludes a trial court has no subject-matter jurisdiction.

      Accordingly, I dissent.



                                        /s/       Charles A. Spain
                                                  Justice

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain
(Christopher, C.J., majority).




                                              7